Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0000384
                                                      04-MAY-2016
                                                      02:55 PM



                          SCWC-14-0000384


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellant,


                                vs.


                         DANNETTE GODINES,

                  Petitioner/Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-14-0000384; CASE NO. 3DTC-13-000064)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellee’s Application for Writ of


Certiorari, filed ex officio on March 24, 2016, is hereby


accepted. 


           IT IS FURTHER ORDERED that no oral argument will be


held, subject to further order of this court.   Any party may,

within ten days and pursuant to Rule 34(c) of the Hawai'i Rules

of Appellate Procedure, move for retention of oral argument.

          DATED:   Honolulu, Hawai'i, May 4, 2016.

Dannette Godines                 /s/ Mark E. Recktenwald
petitioner pro se

                                 /s/ Paula A. Nakayama


                                 /s/ Sabrina S. McKenna 


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson





                                 2